Citation Nr: 1810467	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome (IVDS).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1996.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the RO in Seattle, Washington.

In his May 2014 substantive appeal, the Veteran requested a hearing before the Board sitting in Seattle, Washington.  The Veteran, however, failed to appear as scheduled in November 2014, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).


FINDING OF FACT

The Veteran's thoracolumbar spine disability is not productive of incapacitating episodes, unfavorable ankylosis of the entire lumbar spine, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for degenerative arthritis of the thoracolumbar spine with IVDS have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims an increase to his rating for his thoracolumbar spine disability.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 40 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, the Veteran's current 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a 10 percent rating for radiculopathy of each of the lower extremities, manifested by paralysis of the sciatic nerve, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  These evaluations were assigned by the October 2011 rating decision, but the Veteran did not indicate disagreement with them in his notice of disagreement.  These evaluations are therefore outside the scope of this decision.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's lumbar spine disability together with his associated radiculopathy ratings, the Veteran is currently in receipt of a combined rating of 50 percent.  The next higher rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In his June 2011 claim, the Veteran reported that his spine had worsened.

The Veteran underwent a VA examination in September 2011.  He reported stiffness and fatigue.  He stated that moderate pain occurs 3 times per week and lasts for one hour.  He reported that his disability limits his walking to one mile, which takes an hour.  He denied bowel or bladder problems.  He reported flare-ups, during which he experienced functional impairment described as pain and weakness.  He denied incapacitating episodes.  He did not use any assistive devices for walking.  He reported functional impairment of limited walking and lifting.  Gait was normal.  There was no difficulty with weight bearing, balancing, or ambulating.  Muscle spasm was present but did not produce abnormal gait or contour.  There was evidence of tenderness in the posterior back.  There was no guarding of movement.  There was objective evidence of weakness.  Muscle tone and musculature was normal.  There was no ankylosis.  Forward flexion was limited to 50 degrees with pain at 40 degrees.  Extension was limited to 20 degrees with pain at 15 degrees.  Lateral flexion and rotation were limited to 20 degrees in both directions.  Repetitive testing did not cause additional functional limitation.  The Veteran was diagnosed with degenerative arthritis of the spine and IVDS with subjective factors of chronic back pain and objective factors of tenderness and limitation of motion.

In a November 2011 letter, the Veteran's private treating orthopedist stated that he had been diagnosed with spondylosis of the lumbar spine, managed with activity modifications, progressive strengthening exercises for his core, aerobic conditioning, and a variety of injections.  His pathology was severe enough to prevent him from returning to gainful employment.  He exhibited limited range of motion with tenderness.  He had difficulty with prolonged static positioning and repetitive use.  CT and MRI scans have consistently demonstrated lumbar spondylosis and disc disease.  The orthopedist stated that he could need surgery in the future but it was not recommended at this time.

VA treatment records report that in March 2012 the Veteran was treated for chronic back pain.  He requested a stronger cream.  In June 2012 he requested a pelvic binder for his pain.  He reported moderate to severe pain, localized in his lower back.  He could not sit or stand for prolonged periods of time.  He requested a second opinion regarding surgery, and his VA physician agreed with his private orthopedist that surgery was not currently indicated.  In July 2012 he reported that his back was killing him a lot.

Private treatment records reflect that in February 2013 the Veteran reported ongoing pain in his low back, worsened by prolonged static positioning and heavy or repetitive use.  He denied bowel or bladder complaints.  He continued to work out regularly.  He remained with a significantly limited range of motion and had a slow deliberate gait.  He was diagnosed with lumbar disc disease and spondylolisthesis.  He was scheduled for additional injections.  In an accompanying letter to VA, the orthopedist indicated that the disability makes it difficult, if not impossible, for him to work.  He stated similar information in an April 2013 letter.

VA treatment records reflect that in April 2013 the Veteran reported chronic back pain.  He was given a back brace. 

In an August 2013 letter, the Veteran's private treating orthopedist stated that symptoms were severe enough to affect his ability to function on a day-to-day basis and precludes prolonged static positioning and heavy and repetitive use.

Private treatment records reflect that in May 2014 the Veteran reported ongoing pain in his low back, worsened with prolonged static positioning and heavy or repetitive use.  He reported that the pain woke him up at night.  He continued to work out regularly.  He remained with a significantly limited range of motion and had a slow deliberate gait.  X-rays showed lumbar spondylosis as well as thoracic spondylosis with partial ankylosis.

In his May 2014 substantive appeal, the Veteran stated that his disability meets the criteria for a 50 percent rating.

The Board finds that the evidence does not warrant an evaluation in excess of 40 percent for the Veteran's thoracolumbar spine disability.  Higher ratings are available for incapacitating episodes, unfavorable ankylosis of the entire lumbar spine, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of incapacitating episodes.  The only evidence of ankylosis is May 2014 set of private treatment x-rays which showed partial thoracic ankylosis.  A 50 percent evaluation is warranted only for unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, the evidence is clear that the Veteran does not exhibit the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  His flare-ups consisted of additional pain and weakness, but did not freeze his spine in an unfavorable position.  His private treatment records indicate that he still engages in exercise.  VA treatment records unrelated to his thoracolumbar spine disability reflect that he injured his shoulder doing push-ups in February 2015 and was able to exercise for 7.5 minutes while undergoing a metabolic equivalent (METs) test in July 2016.  Such activity is not indicative of the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, while he has not had a VA examination since 2011, the Board finds that the evidence does not indicate a worsening of symptoms since that time warranting a fresh examination.  Indeed, the Board notes that his VA treatment records since 2014 are entirely absent of treatment or reports of back pain symptoms.  To the extent that the new finding of ankylosis can be considered a worsening, the Board finds that an examination would not give any relevant information that was not reflected in May 2014 treatment records, which specifically found that the ankylosis was partial and not present in the entire thoracolumbar spine.  For these reasons, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's thoracolumbar spine disability.


ORDER

An evaluation in excess of 40 percent for degenerative arthritis of the thoracolumbar spine with IVDS is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


